PER CURIAM.
We affirm the trial court’s award of costs in favor of the plaintiffs where, as the Department of Revenue conceded at oral argument, that award was proper. § 57.041, Fla. Stat. (1989); Simpson v. Merrill, 234 So.2d 350 (Fla.1970).
We also affirm the trial court’s denial of plaintiffs’ motion for attorney’s fees pursuant to § 57.105, Florida Statutes (1989). We agree with the trial court’s determination that there was a justiciable issue below.
Lastly, we reverse the trial court’s award of prejudgment interest in favor of the plaintiffs where there was no statutory authority for that award. § 215.26, Fla.Stat. (1989); Flack v. Graham, .461 So.2d 82 (Fla.1984); Della-Donna v. Department of Revenue, 485 So.2d 859 (Fla. 1st DCA 1986); Department of Revenue v. Goembel, 382 So.2d 783 (Fla. 5th DCA 1980).
Affirmed in part and reversed in part.